Exhibit 10.1

 

 

BriDGEline Digital, inc.

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of July 15, 2016, by and between Bridgeline Digital, Inc., a Delaware
corporation (the “Company”), and the investors set forth on the signature pages
affixed hereto (each, an “Investor” and, collectively, the “Investors”).

 

WHEREAS, the Investors wish to purchase from the Company, and the Company wishes
to sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, an aggregate of up to 2,200,000 shares (the “Shares”) of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”) at a
purchase price of $0.75 per Share, upon the terms and conditions set forth in
this Agreement; and

 

WHEREAS, in connection with the Investors’ purchase of the Shares, the Investors
will receive certain rights to participate in public offerings of shares of the
Company’s capital stock, and will be subject to certain restrictions on the
transfer of the Shares, all as more fully set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree to the sale and purchase
of the Shares as set forth herein.

 

1.

Definitions.

 

For purposes of this Agreement, the terms set forth below shall have the
corresponding meanings provided below.

 

“Affiliate” shall mean, with respect to any specified Person (as defined below),
(i) if such Person is an individual, the spouse, heirs, executors, or legal
representatives of such individual, or any trusts for the benefit of such
individual or such individual’s spouse and/or lineal descendants, or (ii)
otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the sole and unilateral power to cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or other written instrument.

 

“Blue Sky Application” as defined in Section 5.3(a) hereof.

 

“Business Day” shall mean any day on which banks located in New York City are
not required or authorized by law to remain closed.

 

“Closing” and “Closing Date” as defined in Section 2.2 (c) hereof.

 

“Common Stock” as defined in the recitals above.

 

“Company” as defined in the recitals above.

 

“Company Financial Statements” as defined in Section 4.5(a) hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

 

“Company’s Knowledge” means the actual knowledge of any executive officer (as
defined in Rule 405 under the Securities Act) or director of the Company, or the
knowledge of any fact or matter which any person would reasonably be expected to
become aware of in the course of performing the duties and responsibilities as
an executive officer or director of the Company.

 

“Escrow Agreement” means that certain Amended and Restated Escrow Agreement,
dated July 8, 2016 by and among the Company, the Placement Agent and Delaware
Trust Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Closing” and “First Closing Date” as defined in Section 2.2(a) hereof.

 

“Investor” as defined in the recitals above.

 

“Liens” means any mortgage, lien, title claim, assignment, encumbrance, security
interest, adverse claim, contract of sale, restriction on use or transfer or
other defect of title of any kind.

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole,
(ii) the transactions contemplated hereby or in any of the Transaction Documents
or (iii) the ability of the Company to perform its obligations under the
Transaction Documents (as defined below).

 

“Person” shall mean an individual, entity, corporation, partnership,
association, limited liability company, limited liability partnership,
joint-stock company, trust or unincorporated organization.

 

“Piggyback Registration” as defined in Section 5.1 hereof.

 

“Placement Agency Agreement” means that certain agreement, dated July 8, 2016 by
and among the Placement Agent, the Company and the escrow agent.

 

“Placement Agent” means Taglich Brothers, Inc.

 

“Private Placement Memorandum” means the Company’s Private Placement Memorandum
dated July 11, 2016, and any amendments or supplements thereto.

 

“Purchase Price” shall mean up to $1,650,000.

 

“Registrable Securities” shall mean the Shares and any shares issuable upon
exercise of any warrants issued to the Placement Agent and other registered
broker-dealers and their affiliates as compensation in connection with the
transactions contemplated hereby; provided, that a security shall cease to be a
Registrable Security upon (A) sale pursuant to a Registration Statement or Rule
144 under the Securities Act, or (B) such security becoming eligible for sale by
the Investors without any restriction pursuant to Rule 144 (including, without
limitation, volume restrictions) and without the need for current public
information required by Rule 144(c)(1) (or Rule 144(i)(2), if applicable).

 

“Registration Statement” shall mean any registration statement of the Company
filed under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

 

 
2

--------------------------------------------------------------------------------

 

 

“Regulation D” as defined in Section 3.7 hereof.

 

“Regulation S” as defined in Section 6.1(i)(E) hereof.

 

“Rule 144” as defined in Section 6.1(i)(C) hereof.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“SEC Documents” as defined in Section 4.5 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” as defined in the recitals above.

 

“Subsequent Closing” and “Subsequent Closing Date” as defined in Section 2.2(b)
hereof.

 

“Subsidiaries” shall mean any corporation or other entity or organization,
whether incorporated or unincorporated, in which the Company owns, directly or
indirectly, any equity or other ownership interest or otherwise controls through
contract or otherwise.

 

“Transaction Documents” shall mean this Agreement, the Placement Agency
Agreement and the Escrow Agreement.

 

“Transfer” shall mean any sale, transfer, assignment, conveyance, charge,
pledge, mortgage, encumbrance, hypothecation, security interest or other
disposition, or to make or effect any of the above.

 

“Underwriter” shall mean any entity engaged by the Company to serve as an
underwriter in connection with a registration or offering of securities referred
to in Section 5.

 

2.

Sale and Purchase of Shares.

 

2.1.     Subscription for Shares by Investors. Subject to the terms and
conditions of this Agreement, on the Closing Date (as hereinafter defined) each
of the Investors shall severally, and not jointly, purchase, and the Company
shall sell and issue to the Investors, the Shares, in the respective amounts set
forth on the signature pages attached hereto in exchange for the Purchase Price.

 

2.2     Closings.

 

(a)     First Closing. Subject to the terms and conditions set forth in this
Agreement, the Company shall issue and sell to each Investor, and each Investor
shall, severally and not jointly, purchase from the Company on the First Closing
Date, such number of Shares set forth on the signature pages attached hereto,
which will be reflected opposite such Investor’s name on Exhibit A-1 (the “First
Closing”). The date of the First Closing is hereinafter referred to as the
“First Closing Date.”

 

(b)     Subsequent Closing(s). The Company agrees to issue and sell to each
Investor listed on the Subsequent Closing Schedule of Investors, and each
Investor agrees, severally and not jointly, to purchase from the Company on such
Subsequent Closing Date such number of Shares set forth on the signature pages
attached hereto, which will be reflected opposite such Investor’s name on
Exhibit A-2 (a “Subsequent Closing”). There may be more than one Subsequent
Closing; provided, however, that the final Subsequent Closing shall take place
within the time periods set forth in the Private Placement Memorandum. The date
of any Subsequent Closing is hereinafter referred to as a “Subsequent Closing
Date.” Notwithstanding the foregoing, the maximum number of Shares to be sold at
the First Closing and all Subsequent Closings shall not exceed 2,200,000 in the
aggregate.

 

 
3

--------------------------------------------------------------------------------

 

 

(c)     Closing. The First Closing and any applicable Subsequent Closings are
each referred to in this Agreement as a “Closing.” The First Closing Date and
any Subsequent Closing Dates are sometimes referred to herein as a “Closing
Date.” All Closings shall occur within the time periods set forth in the Private
Placement Memorandum at the offices of Sichenzia Ross Friedman Ference LLP,
counsel to the Placement Agent, at 61 Broadway, 32nd Floor, New York, New York
10006, or remotely via the exchange of documents and signatures.

 

2.3.     Closing Deliveries. At each Closing, the Company shall deliver to the
Investors, against delivery by the Investor of such Investor’s portion of the
Purchase Price (as provided below), duly issued certificates representing the
Shares registered in the name of the Investors. At each Closing, each Investor
shall deliver or cause to be delivered to the Company the portion of the
Purchase Price set forth in its counterpart signature page annexed hereto by
paying United States dollars via bank, certified or personal check which has
cleared prior to the applicable Closing Date or in immediately available funds,
by wire transfer to the following escrow account:

 

PNC Bank

300 Delaware Avenue

Wilmington, DE 19801

Acct Name: Delaware Trust Company

ABA#: 031100089

A/C#: 5605012373

OBI: FFC: Bridgeline Digital Subscription Escrow; 79-2647

Ref: Investor Name

 

3.

Representations, Warranties and Acknowledgments of the Investors.

 

Each Investor, severally and not jointly, represents and warrants to the Company
solely as to such Investor that:

 

3.1     Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and will each constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally.

 

3.2     Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act, without prejudice, however, to such
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Shares in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Shares for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

 

3.3.     Investment Experience. Such Investor acknowledges that the purchase of
the Shares is a highly speculative investment and that it can bear the economic
risk and complete loss of its investment in the Shares and has such knowledge
and experience in financial or business matters such that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

 
4

--------------------------------------------------------------------------------

 

 

3.4     Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company and the Shares requested by it
and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Shares. Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, amend or affect such Investor’s right
to rely on the Company’s representations and warranties contained in this
Agreement and the Private Placement Memorandum. Such Investor acknowledges that
it has received and reviewed the Private Placement Memorandum describing the
offering of the Shares, as well as copies of the Company’s SEC Filings since
December 24, 2015.

 

3.5     Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
since they are being acquired from the Company in a transaction not involving a
public offering and that under such laws and applicable regulations such Shares
may be resold without registration under the Securities Act only in certain
limited circumstances.

 

3.6     Legends. It is understood that, except as provided below, certificates
evidencing the Shares may bear the following or any similar legend:

 

(a)     “The securities represented hereby may not be transferred unless (i)
such securities have been registered for sale pursuant to the Securities Act of
1933, as amended, (ii) such securities may be sold pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, or (iii) the Company has received an opinion
of counsel reasonably satisfactory to it that such transfer may lawfully be made
without registration under the Securities Act of 1933 or qualification under
applicable state securities laws.”

 

(b)     If required by the authorities of any state in connection with the
issuance of sale of the Shares, the legend required by such state authority.

 

3.7     Accredited Investor. Such Investor is an accredited investor as defined
in Rule 501(a) of Regulation D, as amended, under the Securities Act
(“Regulation D”).

 

3.8     No General Solicitation. Such Investor did not learn of the investment
in the Shares as a result of any public advertising or general solicitation.

 

3.9     Brokers and Finders. No Investor will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or any other
Investor, for any commission, fee or other compensation pursuant to any
agreement, arrangement or understanding entered into by or on behalf of such
Investor.

 

4.

Representations and Warranties of the Company.

 

The Company represents, warrants and covenants to the Investors that:

 

4.1.     Organization; Execution, Delivery and Performance.

 

(a)     The Company and each of its Subsidiaries, if any, is a corporation or
other entity duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or organized, with full
power and authority (corporate and other) to own, lease, use and operate its
properties and to carry on its business as and where now owned, leased, used,
operated and conducted. The Company is duly qualified as a foreign corporation
to do business and is in good standing in every jurisdiction in which its
ownership or use of property or the nature of the business conducted by it makes
such qualification necessary except where the failure to be so qualified or in
good standing would not have a Material Adverse Effect. The Company’s current
Subsidiaries have no material assets and have had no more than de minimus
revenues during the past 12 months, and to the Company’s knowledge, no
Subsidiaries are expected to have material assets or revenues during the next
three years.

 

 
5

--------------------------------------------------------------------------------

 

 

(b)     (i) The Company has all requisite corporate power and authority to enter
into and perform the Transaction Documents and to consummate the transactions
contemplated hereby and thereby and to issue the Shares, in accordance with the
terms hereof and thereof, (ii) the execution and delivery of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including without limitation, the issuance of
the Shares) have been duly authorized by the Company’s Board of Directors and no
further consent or authorization of the Company, its Board of Directors, or its
stockholders, is required, (iii) each of the Transaction Documents has been duly
executed and delivered by the Company by its authorized representative, and such
authorized representative is a true and official representative with authority
to sign each such document and the other documents or certificates executed in
connection herewith and bind the Company accordingly, and (iv) each of the
Transaction Documents constitutes, and upon execution and delivery thereof by
the Company will constitute, a legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except to
the extent limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights and general principles of equity that restrict the
availability of equitable or legal remedies.

 

4.2.     Shares Duly Authorized. The Shares to be issued to each such Investor
pursuant to this Agreement, when issued and delivered in accordance with the
terms of this Agreement, will be duly and validly issued and will be fully paid
and nonassessable and free from all taxes or Liens with respect to the issue
thereof and shall not be subject to preemptive rights or other similar rights of
stockholders of the Company. Subject to the accuracy of the representations and
warranties of the Investors to this Agreement, the offer and issuance by the
Company of the Shares is exempt from registration under the Securities Act.

 

4.3     No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby will not: (i) conflict with or result in a
violation of any provision of the Certificate of Incorporation or By-laws or
(ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, except for possible violations, conflicts or defaults as would not,
individually or in the aggregate, have a Material Adverse Effect, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and regulations of
any self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or
affected. Neither the Company nor any of its Subsidiaries is in violation of its
Certificate of Incorporation, By-laws or other organizational documents. Neither
the Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time or both could put the Company or any of its
Subsidiaries in default) under, and neither the Company nor any of its
Subsidiaries has taken any action or failed to take any action that would give
to others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or by which any property or assets of the Company or any
of its Subsidiaries is bound or affected, or for possible defaults as would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its Subsidiaries are not being conducted in violation of any
law, rule ordinance or regulation of any governmental entity, except for
possible violations which would not, individually or in the aggregate, have a
Material Adverse Effect. Except as required under the Securities Act, the
Exchange Act, the rules and regulations of the Nasdaq Stock Market and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under this Agreement or to issue and sell the Shares in
accordance with the terms hereof. All consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence have been obtained or effected on or prior to the date
hereof.

 

4.4.     Capitalization. As of July 8, 2016, the authorized capital stock of the
Company consists of (i) 50,000,000 shares of Common Stock, of which 13,622,059
shares are issued and outstanding, 684,930 shares are reserved for issuance
pursuant to stock options granted under the Company’s equity compensation plans,
1,423,724 shares are reserved for issuance pursuant to warrants to purchase
Common Stock, 48,878 shares are reserved for issuance pursuant to an earnout
provision in connection with the acquisition of ElementsLocal, 2,839,996 shares
are reserved for issuance pursuant to the conversion of certain secured
convertible notes and 680,283 shares are reserved for issuance upon conversion
of the outstanding shares of Series A Convertible Preferred Stock, and (ii)
1,000,000 shares of preferred stock, par value $0.001 per share, of which
221,092 shares of Series A Convertible Preferred Stock are issued and
outstanding. Except as described above and in Schedule 4.4 hereto, (i) there are
no outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries, (ii) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of its or their securities under the Securities Act
(except for the registration rights provisions contained herein) and (iii) there
are no anti-dilution or price adjustment provisions contained in any security
issued by the Company (or in any agreement providing rights to security holders)
that will be triggered by the issuance of the Shares. All of such outstanding
shares of capital stock are, or upon issuance will be, duly authorized, validly
issued, fully paid and nonassessable. No shares of capital stock of the Company
are subject to preemptive rights or any other similar rights of the stockholders
of the Company or any Lien imposed through the actions or failure to act of the
Company.

 

 
6

--------------------------------------------------------------------------------

 

 

4.5.     SEC Information.

 

(a)     The Company has timely filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing and all other
documents filed with the SEC prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein, being hereinafter referred to herein as the
“SEC Documents”). The SEC Documents have been made available to the Investors
via the SEC’s EDGAR system. As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the SEC promulgated thereunder applicable to the
SEC Documents, and none of the SEC Documents, at the time they were filed with
the SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the SEC Documents (“Company Financial Statements”) complied
as to form in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. The Company
Financial Statements have been prepared in accordance with United States
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
normal year-end audit adjustments). Except as set forth in the Company Financial
Statements, the Company has no liabilities, contingent or otherwise, other than:
(i) liabilities incurred in the ordinary course of business subsequent to March
31, 2016 (the fiscal period end of the Company’s most recently-filed periodic
report), and (ii) obligations under contracts and commitments incurred in the
ordinary course of business and not required under generally accepted accounting
principles to be reflected in such financial statements, which, individually or
in the aggregate, are not material to the financial condition or operating
results of the Company.

 

(b)     The shares of Common Stock are currently traded on the Nasdaq Capital
Market. Except as set forth in the SEC Documents, the Company has not  received
notice (written or oral) from Nasdaq to the effect that the Company is not in
compliance with the continued listing and maintenance requirements of such
exchange. The Company is compliance with all such listing and maintenance
requirements.

 

4.6     Permits; Compliance. The Company and each of its Subsidiaries is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted (collectively, the “Company Permits”), and there is
no action pending or, to the knowledge of the Company, threatened regarding
suspension or cancellation of any of the Company Permits. Neither the Company
nor any of its Subsidiaries is in conflict with, or in default or violation of,
any of the Company Permits, except for any such conflicts, defaults or
violations which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. Since March 31, 2016, neither the
Company nor any of its Subsidiaries has received any notification with respect
to possible conflicts, defaults or violations of applicable laws, except for
notices relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 

4.7     Litigation. Except as set forth in the SEC Documents, there is no
action, suit, claim, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries, or their
respective businesses, properties or assets or their officers or directors in
their capacity as such, that would have a Material Adverse Effect. The Company
is unaware of any facts or circumstances which might give rise to any of the
foregoing. There has not been, and to the Company’s Knowledge, there is not
pending or contemplated, any investigation by the SEC involving the Company, any
of its Subsidiaries or any current or former director or executive officer of
the Company or any of its Subsidiaries.

 

 
7

--------------------------------------------------------------------------------

 

 

4.8     No Material Changes.

 

(a)     Since March 31, 2016, except as set forth in the SEC Documents, there
has not been:

 

(i)     Any material adverse change in the financial condition, operations or
business of the Company from that shown on the Company Financial Statements, or
any material transaction or commitment effected or entered into by the Company
outside of the ordinary course of business;

 

(ii)     Any effect, change or circumstance which has had, or could reasonably
be expected to have, a Material Adverse Effect; or

 

(iii)     Any incurrence of any material liability outside of the ordinary
course of business.

 

4.9     No General Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Shares being
offered hereby.

 

4.10     No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made
any offers or sales in any security or solicited any offers to buy any security
under circumstances that would require registration under the Securities Act of
the issuance of the Shares to the Investors. The issuance of the Shares to the
Investors will not be integrated with any other issuance of the Company’s
securities (past, current or future) for purposes of any stockholder approval
provisions applicable to the Company or its securities.

 

4.11     No Brokers. Except as set forth in Section 9.1, the Company has taken
no action which would give rise to any claim by any person for brokerage
commissions, transaction fees or similar payments relating to this Agreement or
the transactions contemplated hereby.

 

4.12     Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with generally accepted accounting
principles. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including the Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed period report under the
Exchange Act, as the case may be, is being prepared. The Company's certifying
officers have evaluated the effectiveness of the Company's controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company's internal controls (as such term is defined in Item 308
of Regulation S-K) or, to the Company's Knowledge, in other factors that could
significantly affect the Company's internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

 

 
8

--------------------------------------------------------------------------------

 

 

4.13     Form D; Blue Sky Laws. The Company agrees to file a Form D with respect
to the Shares as required under Regulation D and to provide a copy thereof to
the Placement Agent promptly after such filing. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary to qualify the Shares for sale to the Investors at the applicable
Closing pursuant to this Agreement under applicable securities or “blue sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Placement Agent on or prior to the Closing Date.

 

4.14     Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided any of the Investors or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that each of the Investors will rely on the foregoing representations
in effecting transactions in securities of the Company. All disclosure provided
to the Investors regarding the Company and its Subsidiaries, their businesses
and the transactions contemplated hereby, including the schedules to this
Agreement, furnished by or on behalf of the Company or any of its Subsidiaries
is true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
results of operations or financial conditions, which, under applicable law, rule
or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed. The
Company acknowledges and agrees that no Investor makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.

 

4.15     Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, original works, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted and as
presently proposed to be conducted. None of the Company’s or its Subsidiaries’
Intellectual Property Rights have expired, terminated or been abandoned, or are
expected to expire, terminate or be abandoned, within two (2) years from the
date of this Agreement. The Company has no knowledge of any infringement by the
Company or any of its Subsidiaries of Intellectual Property Rights of others.
Except as set forth in the SEC Documents, there is no claim, action or
proceeding being made or brought, or to the Company’s Knowledge, being
threatened, against the Company or any of its Subsidiaries regarding their
Intellectual Property Rights. The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and each of its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their Intellectual Property Rights, except where failure to take
such measures would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

 
9

--------------------------------------------------------------------------------

 

 

4.16     Tax Status. Except for occurrences that would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, the Company and each of its Subsidiaries (i) has timely made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended.

 

4.17     Acknowledgement Regarding Investors’ Trading Activity. It is understood
and acknowledged by the Company that (i) following the public disclosure of the
transactions contemplated by the Transaction Documents in accordance with the
terms thereof, none of the Investors have been asked by the Company or any of
its Subsidiaries to agree, nor has any Investor agreed with the Company or any
of its Subsidiaries, to desist from effecting any transactions in or with
respect to (including, without limitation, purchasing or selling, long and/or
short) any securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold any of the Shares for any specified
term; (ii) any Investor, and counterparties in “derivative” transactions to
which any such Investor is a party, directly or indirectly, presently may have a
“short” position in the Common Stock which was established prior to such
Investor’s knowledge of the transactions contemplated by the Transaction
Documents; and (iii) each Investor shall not be deemed to have any affiliation
with or control over any arm’s length counterparty in any “derivative”
transaction. The Company further understands and acknowledges that following the
public disclosure of the transactions contemplated by the Transaction Documents,
one or more Investors may engage in hedging and/or trading activities at various
times during the period that the Shares are outstanding, and such hedging and/or
trading activities, if any, can reduce the value of the existing stockholders’
equity interest in the Company both at and after the time the hedging and/or
trading activities are being conducted. The Company acknowledges that such
aforementioned hedging and/or trading activities do not constitute a breach of
this Agreement or any other Transaction Document or any of the documents
executed in connection herewith or therewith.

 

4.18     Manipulation of Price. Neither the Company nor any of its Subsidiaries
has, and, to the Company’s Knowledge, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares (other than the Placement Agent), or (iii) paid or agreed
to pay to any Person any compensation for soliciting another to purchase any
other securities of the Company or any of its Subsidiaries (other than the
Placement Agent).

 

4.19     Shell Company Status. The Company is not, and has never been, an issuer
identified in, or subject to, Rule 144(i).

 

4.20     Title. Except as set forth on Schedule 4.20 hereto, the Company has
good and marketable title to all personal property owned by it which is material
to the business of the Company, free and clear of all liens, encumbrances and
defects except such as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company.

 

 
10

--------------------------------------------------------------------------------

 

 

 

5.

Registration Rights.

 

5.1.     Participation in Registrations. Whenever the Company proposes to
register any of its securities under the Securities Act, whether for its own
account or for the account of another stockholder (except for the registration
of securities (A) to be offered pursuant to an employee benefit plan on Form S-8
or (B) pursuant to a registration made on Form S-4, or any successor forms then
in effect) at any time and the registration form to be used may be used for the
registration of the Registrable Securities (a “Piggyback Registration”), it will
so notify in writing all holders of Registrable Securities no later than the
earlier to occur of (i) the tenth (10th) day following the Company’s receipt of
notice of exercise of other demand registration rights, or (ii) thirty (30) days
prior to the anticipated filing date. Subject to the provisions of this
Agreement, the Company will include in the Piggyback Registration all
Registrable Securities, on a pro rata basis based upon the total number of
Registrable Securities with respect to which the Company has received written
requests for inclusion within ten (10) business days after the applicable
holder’s receipt of the Company’s notice.

 

5.2.     Expenses. All fees and expenses incident to the performance of or
compliance with this Agreement by the Company shall be borne by the Company,
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the trading market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws, (ii) processing expenses of the Placement Agent, not to exceed $20,000
without the Company’s approval, including, but not limited to, printing
expenses, messenger, telephone and delivery expenses and customary marketing
expenses, (iii) fees and disbursements of counsel and independent public
accountants for the Company, (iv) fees and disbursements of one counsel to the
Placement Agent not to exceed $25,000, and (v) filing fees and counsel fees of
the Placement Agent if a determination is made that a FINRA Rule 5110 filing is
required to be made with respect to the Registration Statement.

 

5.3.     Indemnification.

 

(a)     Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, shareholders,
partners, representatives, employees and agents, successors and assigns, and
each other person, if any, who controls such Investor within the meaning of the
Securities Act, against any losses, obligations, claims, damages, liabilities,
contingencies, judgments, fines, penalties, charges, costs (including, without
limitation, court costs, reasonable attorneys’ fees and costs of defense and
investigation), amounts paid in settlement or expenses, joint or several,
(collectively, “Claims”) incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto, to which any of them may
become subject insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon: (i)
any untrue statement or alleged untrue statement of any material fact contained
in any Registration Statement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof; (ii) any blue sky
application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Registrable
Securities under the securities laws thereof (any such application, document or
information herein called a “Blue Sky Application”); (iii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; (iv) any violation
by the Company or its agents of any rule or regulation promulgated under the
Securities Act applicable to the Company or its agents and relating to action or
inaction required of the Company in connection with such registration; or (v)
any failure to register or qualify the Registrable Securities included in any
such Registration Statement in any state where the Company or its agents has
affirmatively undertaken or agreed in writing that the Company will undertake
such registration or qualification on an Investor’s behalf and will reimburse
such Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Claim or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Investor or any such controlling person in writing specifically for use in such
Registration Statement or Prospectus.

 

 
11

--------------------------------------------------------------------------------

 

 

(b)     Indemnification by the Investors. Each Investor agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, stockholders, partner,
representatives and each person who controls the Company (within the meaning of
the Securities Act) against any Claims resulting from any untrue statement of a
material fact or any omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or amendment or
supplement thereto or necessary to make the statements therein not misleading,
to the extent, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor to the
Company specifically for inclusion in such Registration Statement or Prospectus
or amendment or supplement thereto. In no event shall the liability of an
Investor be greater in amount than the dollar amount of the proceeds (net of all
expense paid by such Investor in connection with any claim relating to this
Section 5.3 and the amount of any damages such Investor has otherwise been
required to pay by reason of such untrue statement or omission) received by such
Investor upon the sale of the Registrable Securities included in the
Registration Statement giving rise to such indemnification obligation.

 

(c)     Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim or employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld or delayed, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect of such claim or litigation.

 

(d)     Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such Claim in such proportion as is
appropriate to reflect the relative fault of the indemnified party and the
indemnifying party, as well as any other relevant equitable considerations. No
person guilty of fraudulent misrepresentation within the meaning of Section
11(f) of the Securities Act shall be entitled to contribution from any person
not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of a holder of Registrable Securities be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
holder in connection with any claim relating to this Section 5.3 and the amount
of any damages such holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission) received by
it upon the sale of the Registrable Securities giving rise to such contribution
obligation.

 

 
12

--------------------------------------------------------------------------------

 

 

5.4.     Cooperation by Investor. Each Investor shall furnish to the Company or
the Underwriter, as applicable, such information regarding the Investor and the
distribution proposed by it as the Company may reasonably request in connection
with any registration or offering referred to in this Section 5. Each Investor
shall cooperate as reasonably requested by the Company in connection with the
preparation of the registration statement with respect to such registration, and
for so long as the Company is obligated to file and keep effective such
registration statement, shall provide to the Company, in writing, for use in the
registration statement, all such information regarding the Investor and its plan
of distribution of the Shares included in such registration as may be reasonably
necessary to enable the Company to prepare such registration statement, to
maintain the currency and effectiveness thereof and otherwise to comply with all
applicable requirements of law in connection therewith.

 

6.

Transfer Restrictions.

 

6.1.     Transfer or Resale. Each Investor understands that:

 

(i)     Except as provided in the registration rights provisions set forth
above, the sale or resale of all or any portion of the Shares has not been and
is not being registered under the Securities Act or any applicable state
securities laws, and all or any portion of the Shares may not be transferred
unless:

 

(A)     the Shares are sold pursuant to an effective registration statement
under the Securities Act;

 

(B)     the Investor shall have delivered to the Company, at the cost of the
Company, a customary opinion of counsel that shall be in form, substance and
scope reasonably acceptable to the Company, to the effect that the Shares to be
sold or transferred may be sold or transferred pursuant to an exemption from
such registration;

 

(C)     the Shares are sold or transferred to an “affiliate” (as defined in Rule
144 promulgated under the Securities Act (or a successor rule) (“Rule 144”)) of
the Investor who agrees to sell or otherwise transfer the Shares only in
accordance with this Section 6.1 and who is an Accredited Investor;

 

(D)     the Shares are sold pursuant to Rule 144; or

 

(E)     the Shares are sold pursuant to Regulation S under the Securities Act
(or a successor rule) (“Regulation S”);

 

and, in each case, the Investor shall have delivered to the Company, at the cost
of the Company, a customary opinion of counsel, in form, substance and scope
reasonably acceptable to the Company. Notwithstanding the foregoing or anything
else contained herein to the contrary, the Shares may be pledged as collateral
in connection with a bona fide margin account or other lending arrangement.

 

 
13

--------------------------------------------------------------------------------

 

 

6.2     Transfer Agent Instructions. If an Investor provides the Company with a
customary opinion of counsel, that shall be in form, substance and scope
reasonably acceptable to such counsel, to the effect that a public sale or
transfer of such Shares may be made without registration under the Securities
Act and such sale or transfer is effected, the Company shall permit the transfer
and promptly instruct its transfer agent to issue one or more certificates, free
from restrictive legend, in such name and in such denominations as specified by
such Investor. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Investors, by vitiating the intent
and purpose of the transactions contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 6.2 may be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section, that the Investors
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.

 

7.

Conditions to Closing of the Investors.

 

The obligation of each Investor hereunder to purchase the Shares at the Closing
is subject to the satisfaction, at or before the applicable Closing Date, of
each of the following conditions, provided that these conditions are for each
Investor’s sole benefit and may be waived by such Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

7.1     Representations, Warranties and Covenants. The representations and
warranties of the Company shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though originally made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct in all material respects as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required to be performed,
satisfied or complied with by the Company at or prior to the Closing Date. Such
Investor shall have received a certificate, executed by the Chief Financial
Officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by such Investor in
the form reasonably acceptable to such Investor.

 

7.2     Consents. The Company shall have obtained all governmental, regulatory
or third party consents and approvals, if any, necessary for the sale of the
Shares.

 

7.3     Delivery by Company. The Company shall have duly executed and delivered
to such Investor (A) each of the other Transaction Documents and (B) an
instruction letter to the Company’s transfer agent regarding the issuance of the
Shares in the number as is set forth on the signature page hereby being
purchased by such Investor at the Closing pursuant to this Agreement.

 

7.4     Legal Opinion. Such Investor shall have received the opinion of Morse,
Barnes-Brown & Pendleton, P.C., the Company’s counsel, dated as of the Closing
Date, in the form reasonably acceptable to such Investor.

 

7.5     Listing of Shares. The Company shall have obtained approval of the
NASDAQ Stock Market to list or designate for quotation (as the case may be) the
Shares.

 

7.6     No Material Adverse Effect. Since the date of first execution of this
Agreement, no event or series of events shall have occurred that reasonably
would have or result in a Material Adverse Effect.

 

7.7     No Prohibition. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

 
14

--------------------------------------------------------------------------------

 

  

7.8     Other Documents. The Company shall have delivered to such Investor such
other documents, instruments or certificates relating to the transactions
contemplated by this Agreement as such Investor or its counsel may reasonably
request.

 

8.

Conditions to Closing of the Company.

 

The obligations of the Company to effect the transactions contemplated by this
Agreement with each Investor are subject to the fulfillment at or prior to each
Closing Date of the conditions listed below.

 

8.1.     Representations and Warranties. The representations and warranties made
by such Investor in Section 3 shall be true and correct in all material respects
at the time of Closing as if made on and as of such date.

 

8.2.     Corporate Proceedings. All corporate and other proceedings required to
be undertaken by such Investor in connection with the transactions contemplated
hereby shall have occurred and all documents and instruments incident to such
proceedings shall be reasonably satisfactory in substance and form to the
Company.

 

9.

Miscellaneous.

 

9.1.     Compensation of Placement Agent. The Investor acknowledges that it is
aware that the Placement Agent will receive from the Company, in consideration
for its services as financial advisor and placement agent in respect of the
transactions contemplated hereby, (a) a commission success fee equal to eight
percent (8%) of the Purchase Price of the Shares sold at each Closing, payable
in cash, (b) an expense allowance, which shall include reimbursement of legal
expenses incurred in connection with the transactions contemplated hereby, not
to exceed $25,000 without the Company’s approval, payable in cash, and
(c) five-year warrants, exercisable six-months after the date of issuance, to
purchase such number of shares of the Company’s Common Stock equal to ten
percent (10%) of the number of Shares sold in the Offering, at an exercise price
per share equal to the closing price of the Common Stock as reported on the
Nasdaq Capital Market on the date of the First Closing.

 

9.2.     Notices. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided below
or such other contact information as the parties may have duly provided by
notice.

 

The Company:

 

Bridgeline Digital, Inc.

80 Blanchard Road

Burlington, Massachusetts 01803

Telephone:  (781) 376-5555

Facsimile:    (781) 376-5033

Attention:   Mr. Michael D. Prinn,
                     Chief Financial Officer

With a copy to:

Morse, Barnes-Brown & Pendleton, P.C.

CityPoint

230 Third Avenue, 4th Floor

Waltham, Massachusetts 02451

Telephone: (781) 622-5930

Facsimile:   (781) 622-5933

Attention:  Joseph C. Marrow, Esq.

 

 
15

--------------------------------------------------------------------------------

 

 

The Investors:

 

As per the contact information provided on the signature pages hereof.

 

Taglich Brothers, Inc.:

 

Taglich Brothers, Inc.

275 Madison Avenue, Suite 1618

New York, NY 10016

Telephone: (212) 661-6886

Facsimile:   (212) 661-6824

Attention:  Robert C. Schroeder

                   Vice President, Investment

                    Banking

With a copy to: 

Sichenzia Ross Friedman Ference LLP

61 Broadway, 32nd Floor

New York, New York 10006

Telephone: (212) 930-9700

Facsimile:   (212) 930-9725

Attention:  Marc J. Ross, Esq.

 

9.3     Survival of Representations and Warranties. Each party hereto covenants
and agrees that the representations and warranties of such party contained in
this Agreement shall survive the Closing. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder.

 

9.4     Indemnification.

 

(a)     The Company agrees to indemnify and hold harmless each Investor and its
Affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement thereof) (collectively, “Losses”) to which such Person may become
subject as a result of any breach of representation, warranty, covenant or
agreement made by or to be performed on the part of the Company under the
Transaction Documents, and will reimburse any such Person for all such amounts
as they are incurred by such Person.

 

(b)     Promptly after receipt by any Investor (the “Indemnified Person”) of
notice of any demand, claim or circumstances which would or might give rise to a
claim or the commencement of any action, proceeding or investigation in respect
of which indemnity may be sought pursuant to Section 9.4, such Indemnified
Person shall promptly notify the Company in writing and the Company shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to such Indemnified Person, and shall assume the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person so to
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is materially prejudiced by such failure
to notify. In any such proceeding, any Indemnified Person shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless: (i) the Company and the
Indemnified Person shall have mutually agreed to the retention of such counsel;
or (ii) in the reasonable judgment of counsel to such Indemnified Person
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. The Company shall not be
liable for any settlement of any proceeding effected without its written
consent, which consent shall not be unreasonably withheld, but if settled with
such consent, or if there be a final judgment for the plaintiff, the Company
shall indemnify and hold harmless such Indemnified Person from and against any
loss or liability (to the extent stated above) by reason of such settlement or
judgment. Without the prior written consent of the Indemnified Person, which
consent shall not be unreasonably withheld, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.

 

 
16

--------------------------------------------------------------------------------

 

 

9.5.     Entire Agreement. This Agreement contains the entire agreement between
the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements and understandings of the parties, oral and
written, with respect to the subject matter contained herein.

 

9.6     Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and,
except for the Placement Agent and other registered broker-dealers, if any, who
are specifically agreed to be and acknowledged by each party as third party
beneficiaries hereof, is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

9.7.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Neither the
Company nor any Investor shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.
Notwithstanding the foregoing, but subject to the provisions of Section 6.1
hereof, any Investor may, without the consent of the Company, assign its rights
hereunder to any person that purchases Shares in a private transaction from an
Investor or to any of its “affiliates,” as that term is defined under the 1934
Act.

 

9.8.     Public Disclosures. The Company shall on or before 8:30 a.m., New York
time, within three (3) Business Days after the date of this Agreement, file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by the Transaction Documents in the form required by the 1934 Act
and attaching all the material Transaction Documents (including, without
limitation, this Agreement (and all schedules to this Agreement) (including all
attachments, the “8-K Filing”). From and after the issuance of the 8-K Filing,
the Company shall have disclosed all material, non-public information (if any)
delivered to any of the Investors by the Company in connection with the
transactions contemplated by the Transaction Documents. Neither the Company nor
any Investor shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, the Company
shall be entitled, without the prior approval of any Investor, to make any
public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Investor shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the applicable Investor (which may be granted or
withheld in such Investor’s sole discretion), the Company shall not disclose the
name of such Investor in any filing (other than the 8-K Filing, any Registration
Statement registering the Shares and any other filing as is required by
applicable law and regulations), announcement, release or otherwise.

 

9.9.     Binding Effect; Benefits. This Agreement and all the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; nothing in this Agreement,
expressed or implied, is intended to confer on any persons other than the
parties hereto or their respective successors and permitted assigns, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

 

9.10.     Amendment; Waivers. All modifications, amendments or waivers to this
Agreement shall require the written consent of both the Company and a
majority-in-interest of the Investors (based on the number of Shares purchased
hereunder).

 

 
17

--------------------------------------------------------------------------------

 

 

9.11.     Applicable Law; Disputes. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without giving
effect to the conflict of law provisions thereof, and the parties hereto
irrevocably submit to the exclusive jurisdiction of the United States District
Court for the Southern District of New York, or, if jurisdiction in such court
is lacking, the Supreme Court of the State of New York, New York County, in
respect of any dispute or matter arising out of or connected with this
Agreement.

 

9.12.     Further Assurances. Each party hereto shall do and perform or cause to
be done and performed all such further acts and shall execute and deliver all
such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

9.13.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. This Agreement may
also be executed via facsimile or by e-mail delivery of a “.pdf” format data
file, which shall be deemed an original.

 

9.14     Independent Nature of Investors. The obligations of each Investor under
this Agreement or other transaction document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement or any other transaction document. Each Investor shall be responsible
only for its own representations, warranties, agreements and covenants
hereunder. The decision of each Investor to purchase Shares pursuant to this
Agreement has been made by such Investor independently of any other Investor and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company which
may have been made or given by any other Investor or by any agent or employee of
any other Investor, and no Investor or any of its agents or employees shall have
any liability to any other Investor (or any other person) relating to or arising
from any such information, materials, statements or opinions. Nothing contained
herein or in any other transaction document, and no action taken by any Investor
pursuant hereto or thereto, shall be deemed to constitute the Investors as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Investors are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Agreement. Except as otherwise provided in this Agreement or any other
transaction document, each Investor shall be entitled to independently protect
and enforce its rights arising out of this Agreement or out of the other
transaction documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. Each
Investor has been represented by its own separate legal counsel in connection
with the transactions contemplated hereby and acknowledge and understand that
Sichenzia Ross Friedman Ference LLP has served as counsel to the Placement Agent
only.

 

 

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 
18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Securities Purchase Agreement to be duly executed as of the date first above
written.

 

 

 

 

BRIDGELINE DIGITAL, INC.

       

 
 

By:  _______________________
 Michael D. Prinn
 Chief Financial Officer

 

     

 

INVESTORS:

 

The Investors executing the Signature Page in the form attached hereto as Annex
A and delivering the same to the Company or its agents shall be deemed to have
executed this Agreement and agreed to the terms hereof.

 

 

 
19

--------------------------------------------------------------------------------

 

 

Schedule 4.4

 

Capitalization

 

 

The number of shares reserved for issuance does not include:

 

(i)     an additional 2,839,996 shares that may be issued upon conversion of
$2,130,000 in convertible promissory notes which were initially convertible into
327,693 shares of Common Stock at a per share conversion price of $6.50. The
Board of Directors and the stockholders of the Company approved an amendment to
the terms of the convertible promissory notes to reduce the conversion price of
such notes to $0.75 per share until August 1, 2016 after which time if the
convertible promissory notes have not converted into Common Stock, the
conversion price of such notes shall revert to a per share conversion price of
$6.50. If all of the remaining outstanding convertible promissory notes are
converted into Common Stock at price of $0.75 per share, the Company will issue
a total of 2,839,996 shares of Common Stock; and

 

(ii)     a warrant to purchase 433,882 shares of Common Stock to be issued to
the Placement Agent as compensation for assistance in the exchange of term notes
held by members of the Company’s Board of Directors and certain other affiliates
of the Company in aggregate principal amount of $3,000,000 plus accrued interest
and fees at a set exchange rate of $0.75 per share; and

 

(iii)     a warrant to purchase 266,669 shares of Common Stock to be issued to
the Placement Agent as compensation for assistance in the private offering of
Common Stock totaling 2,666,685 shares;

 

The Board of Directors and the stockholders of the Company approved the issuance
of the shares of Common Stock set forth above.

 

 

In connection with the acquisition of ElementsLocal on August 1, 2013, the
Company issued 105,288 shares of Common Stock to the sellers of ElementsLocal.
In addition, contingent consideration not to exceed 105,288 shares of Common
Stock is contingently issuable to the sellers of ElementsLocal, of which 56,410
has been issued. The contingent consideration is payable quarterly over the 12
consecutive calendar quarters following the acquisition, contingent upon the
acquired business achieving certain revenue targets.

 

Certain stockholders that acquired shares of the Company’s Common Stock in
connection with the sale of their businesses to the Company were granted
“piggyback” registration rights such that if the Company registers any
securities for public sale for the benefit of any member of the Company’s
management team or any stockholder that acquired their shares through the sale
of their business to the Company, such stockholders will have the right to
include their shares in a registration statement. In connection with that
certain private placement dated October 29, 2010, the Company issued 200,000
shares of Common Stock to investors (the “October 2010 Private Placement”). In
connection with the October 2010 Private Placement, the Company granted
“piggyback” registration rights to investors in such October 2010 Private
Placement. In connection with that certain private placement dated May 31, 2012,
the Company issued 434,783 shares of Common Stock to investors (the “May 2012
Private Placement”). In connection with the May 2012 Private Placement, the
Company granted “piggyback” registration rights to investors in such May 2012
Private Placement. In connection with that certain private placement dated June
19, 2013, the Company issued 460,000 shares of Common Stock and five-year
warrants to purchase 92,000 shares of Common Stock to investors (the “June 2013
Private Placement”). The exercise price of the warrants issued in the June 2013
Private Placement is $6.25 per share. In connection with the June 2013 Private
Placement, the Company granted “piggyback” registration rights to investors in
such June 2013 Private Placement with respect to the shares of common stock sold
in the offering and underlying the warrants. In connection with that certain
private placement dated March 28, 2014, the Company issued 640,000 shares of
Common Stock to investors (the “March 2014 Private Placement”). In connection
with the March 2014 Private Placement, the Company granted “piggyback”
registration rights to investors in such March 2014 Private Placement with
respect to the shares of common stock sold in the offering.

 

 
20

--------------------------------------------------------------------------------

 

 

In connection with that certain private placement which occurred between
September 2013 and November 2013, the Company sold an aggregate of $3,000,000 of
11.5% secured subordinated convertible notes (the "Notes"). The Notes accrue
interest at a rate of eleven and one-half percent (11.5%) per annum and mature
on March 1, 2017. Interest on the Notes is payable quarterly in cash. The Notes
are convertible at the election of the holder into shares of Common Stock at a
conversion price equal to $6.50 per share at any time prior to the maturity
date, provided that no holder may convert the Notes if such conversion would
result in the holder beneficially owning more than 4.99% of the number of shares
of Common Stock outstanding at the time of conversion. The Company granted
“piggyback” registration rights to investors in such private placement with
respect to the shares of common stock underlying the Notes. In March 2016, the
stockholders of the Company approved the issuance of up to 4,000,000 shares of
common stock upon conversion of the outstanding Notes at a conversion price of
$0.75. This offer is valid until August 1, 2016, after which time the conversion
price for the Notes will revert to $6.50 per share. Through July 8, 2016,
investors holding $870,000 in principal amount of Notes converted their Notes
into 1,160,005 shares of the Company’s common stock.

 

On or about May 31, 2012, the Company issued warrants to purchase Common Stock
exercisable for up to 43,479 shares of Common Stock. The warrants to purchase
Common Stock terminate on or about May 31, 2017. As of the Closing, warrants to
purchase Common Stock exercisable for 43,479 shares remain outstanding and
unexercised. The warrants to purchase Common Stock were granted at an exercise
price of $7.00 per share. The Company granted “piggyback” registration rights to
the holders of the warrants with respect to the shares of common stock
underlying the warrants.

 

On or about June 19, 2013, the Company issued five-year warrants to purchase
Common Stock exercisable for up to 138,000 shares of Common Stock. The warrants
to purchase Common Stock terminate on or about June 19, 2018. As of the Closing,
warrants to purchase Common Stock exercisable for 138,000 shares remain
outstanding and unexercised. The warrants to purchase Common Stock were granted
at an exercise price of $6.25 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On September 30, 2013, the Company issued five-year warrants to the placement
agent in the Company’s placement of subordinated convertible debt. The warrants
are exercisable to purchase 30,770 of the Company’s common stock at a price
equal to $6.50 per share. The Company granted “piggyback” registration rights to
the holders of the warrants with respect to the shares of common stock
underlying the warrants.

 

On November 6, 2013, the Company issued five-year warrants to the placement
agent in the Company’s placement of subordinated convertible debt. The warrants
are exercisable to purchase 15,385 of the Company’s common stock at a price
equal to $6.50 per share. The Company granted “piggyback” registration rights to
the holders of the warrants with respect to the shares of common stock
underlying the warrants.

 

 
21

--------------------------------------------------------------------------------

 

 

On or about March 28, 2014, the Company issued five-year warrants to purchase
Common Stock exercisable for up to 64,000 shares of Common Stock. The warrants
to purchase Common Stock terminate on or about March 28, 2019. As of the
Closing, warrants to purchase Common Stock exercisable for 64,000 shares remain
outstanding and unexercised. The warrants to purchase Common Stock were granted
at an exercise price of $5.25 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On or about October 28, 2014, the Company issued five-year warrants to purchase
Common Stock exercisable for up to 61,539 shares of Common Stock. The warrants
to purchase Common Stock terminate on or about October 28, 2019. As of the
Closing, warrants to purchase Common Stock exercisable for 61,539 shares remain
outstanding and unexercised. The warrants to purchase Common Stock were granted
at an exercise price of $3.25 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On or about December 31, 2014, the Company issued five-year warrants to purchase
Common Stock exercisable for up to 60,000 shares of Common Stock. The warrants
to purchase Common Stock terminate on or about December 31, 2019. As of the
Closing, warrants to purchase Common Stock exercisable for 60,000 shares remain
outstanding and unexercised. The warrants to purchase Common Stock were granted
at an exercise price of $4.00 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On or about February 12, 2015, the Company issued five-year warrants to purchase
Common Stock exercisable for up to 60,000 shares of Common Stock. The warrants
to purchase Common Stock terminate on or about February 12, 2020. As of the
Closing, warrants to purchase Common Stock exercisable for 60,000 shares remain
outstanding and unexercised. The warrants to purchase Common Stock were granted
at an exercise price of $4.00 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On or about May 12, 2015, the Company issued five-year warrants to purchase
Common Stock exercisable for up to 60,000 shares of Common Stock. The warrants
to purchase Common Stock terminate on or about May 12, 2020. As of the Closing,
warrants to purchase Common Stock exercisable for 60,000 shares remain
outstanding and unexercised. The warrants to purchase Common Stock were granted
at an exercise price of $4.00 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On or about July 21, 2015, the Company issued three-year warrants to purchase
Common Stock exercisable for up to 160,000 shares of Common Stock. The warrants
to purchase Common Stock terminate on or about July 21, 2018. As of the Closing,
warrants to purchase Common Stock exercisable for 160,000 shares remain
outstanding and unexercised. The warrants to purchase Common Stock were granted
at an exercise price of $1.75 per share. The Company granted “piggyback”
registration rights to the holders of the warrants with respect to the shares of
common stock underlying the warrants.

 

On February 25, 2016, the Company issued a five-year warrant to purchase Common
Stock exercisable for up to 30,000 shares of Common Stock. The warrant to
purchase Common Stock terminates on December 31, 2020. As of the Closing, the
warrant to purchase Common Stock exercisable for 30,000 shares remains
outstanding and unexercised. The warrant to purchase Common Stock was granted at
an exercise price of $4.00 per share. The Company granted “piggyback”
registration rights to the holder of the warrant with respect to the shares of
common stock underlying the warrant.

 

 
22

--------------------------------------------------------------------------------

 

  

In connection with that certain private placement which occurred in June 2016,
the Company sold an aggregate of $2,000,000 of 10% secured subordinated
convertible notes (the “2016 Notes”). The 2016 Notes accrue interest at a rate
of ten percent (10%) per annum and mature on March 31, 2017. Upon issuance, all
of the 2016 Notes immediately converted into shares of the Company’s common
stock. The Company granted “piggyback” registration rights to investors in such
private placement with respect to the shares of common stock underlying the 2016
Notes. In connection with the private placement, the Company will issue
five-year warrants to the placement agent. The warrants will be exercisable to
purchase 266,669 of the Company’s common stock at a price equal to $0.75 per
share. The Company granted “piggyback” registration rights to the holders of the
warrants with respect to the shares of common stock underlying the warrants.

 

In connection with assistance in the exchange of certain term notes held by
members of the Company’s Board of Directors and certain other affiliates of the
Company into shares of the Company’s common stock, the Company will issue
five-year warrants to the placement agent. The warrants will be exercisable to
purchase 433,883 of the Company’s common stock at a price equal to $0.73 per
share. The Company granted “piggyback” registration rights to the holders of the
warrants with respect to the shares of common stock underlying the warrants.

 

 
23

--------------------------------------------------------------------------------

 

 

Schedule 4.20

 

Title

 

 

Dell Financial Services LLC – lien securing leased computer equipment

 

Apple Financial Services – lien securing leased computer equipment

 

Apple Financial Services – lien securing leased computer equipment

 

DeLage Landen Financial Services Inc. – lien securing leased equipment

 

Taglich Brothers, Inc. as collateral agent – all assets lien

 

Heritage Bank of Commerce – all assets lien

 

Peoples United Bank/NFS Leasing, Inc. – lien securing leased computer equipment

 

Xerox Financial Services - – lien securing leased equipment

 

 
24

--------------------------------------------------------------------------------

 

 

Annex A

Securities Purchase Agreement

Investor Counterpart Signature Page

 

The undersigned, desiring to: (i) enter into this Securities Purchase Agreement
dated as of July 15, 2016 (the “Agreement”), with the undersigned, Bridgeline
Digital, Inc., a Delaware corporation (the “Company”), in or substantially in
the form furnished to the undersigned and (ii) purchase the Shares as set forth
below, hereby agrees to purchase such Shares from the Company as of the Closing
and further agrees to join the Agreement as a party thereto, with all the rights
and privileges appertaining thereto, and to be bound in all respects by the
terms and conditions thereof. The undersigned specifically acknowledges having
read the representations in the Agreement section entitled “Representations,
Warranties and Acknowledgments of the Investors,” and hereby represents that the
statements contained therein are complete and accurate with respect to the
undersigned as an Investor.

 

Name of Investor:

 

If an entity:

 

Print Name of Entity:

 

_____________________________________________________________ 

By: __________________________________________________________

       Name:

       Title:

 

If an individual:

 

Print Name: ________________________________________________ 

 

Signature: _________________________________________________

 

If joint individuals:

 

Print Name: ________________________________________________ 

 

Signature: __________________________________________________

 

All Investors:

 

Address: ___________________________________________________

___________________________________________________________ 

Telephone No.: _______________________________________________

Facsimile No.: ________________________________________________

Email Address: _______________________________________________

 

The Investor hereby elects to purchase ____________ Shares (to be completed by
Investor) at a purchase price of $0.75 per Share under the Securities Purchase
Agreement at a total Purchase Price of $__________ (to be completed by
Investor).

 

 
25

--------------------------------------------------------------------------------

 

 

Exhibit A-1

 

First Closing held on July 15, 2016

 

Schedule of Investors

 

 

Investor

 



Shares

purchased

   

Purchase

Price

 

WILLIAM KYLE NEELY

    60,000     $ 45,000.00  

DENIS FORTIN

    200,000     $ 150,000.00  

PENSION INC TRUSTEE FBO THUEMLING INDUSTRIAL PRODUCTS INC PROFIT SHARING PLAN

    100,000     $ 75,000.00  

ALLISON BIBICOFF

    33,334     $ 25,000.50  

SUSAN M ALLEN TRUST UAD 04/29/08 ROBERT W ALLEN TTEE

    133,334     $ 100,000.50  

P KENNETH NITZ

    66,667     $ 50,000.25  

SANDRA P NITZ

    66,667     $ 50,000.25  

SHADOW CAPITAL LLC

    133,334     $ 100,000.50  

HARVEY BIBICOFF AND JACQUELINE BIBICOFF TRUSTEES OF THE BIBICOFF FAMILY TRUST
DTD 5/16/00

    133,333     $ 99,999.75  

JOHN R BERTSCH TRUST DTD 12/4/2004 JOHN R BERTSCH TRUSTEE

    80,000     $ 60,000.00  

DAVID A RANDOM

    100,000     $ 75,000.00  

MURRAY H GROSS

    50,000     $ 37,500.00  

Total



    1,156,669     $ 867,501.75  

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A-2

 

Subsequent Closing held on              , 2016

 

Schedule of Investors

 

 

Investor

Shares

Purchase Price

                                                                 

SECOND CLOSING TOTAL

   

 